ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
J&J Maintenance, Inc.                         )      ASBCA Nos. 61548, 61573, 61626
                                              )
Under Contract No. W912DY-08-D-0024           )

APPEARANCES FOR THE APPELLANT:                       Adam K. Lasky, Esq.
                                                     Howard W. Roth, Esq.
                                                     Sean P. Dowell, Esq.
                                                      Oles Morrison Rinker & Baker, LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Steven W. Feldman, Esq.
                                                     Margaret P. Simmons, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: November 6, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61548, 61573 and 61626, Appeals
of J&J Maintenance, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals